Title: To John Adams from Nc., Citizens of Franklin County, 9 June 1798
From: Franklin County, Nc., Citizens of
To: Adams, John



The Address of the Inhabitants of Franklin County in the State of North Carolina assembled at the Court House in Lewisburg this 9th of June 1798 in order to express their sentiments on the present State of National affairs.Sir,9 June 1798

At this important and eventful Crisis we deem it the duty of the friends of Government and good order to express their approbation of public measures, and therefore without Censuring those of others offer you our sentiments on the present State of public affairs. We have seen with pleasure and approbation the wise and Conciliatory conduct of the Executive to adjust our differencies with the French Republic, we have heard the hitherto result with sorrow and indignation. Our former Connections and ties of friendship with that Nation, so far from offering any paliation tend only to aggravate the injuries we have received and shew the necessity of Unanimity and Union.
However much we may differ on less important occasions, yet when a foreign Nation, regardless of the Laws of Nations, of Treaties and the immutable principles of Justice cherishes the unfounded opinion that the people and Government of the United States are divided, and plumes herself on this belief, we have but one voice in declaring our attachment to the Government and in exposing the fallacy to the world. Not insensible to the blessings of peace we view the alternative with all it’s concomitant evils, but yet Sir, rather than submit to unwarrantable depredations, unjust exactions, imperious demands and Contumelious treatment, we do not hesitate to declare, that relying on the wisdom of the Constituted authorities, under the aid of Divine Providence, we will chearfully obey the Calls of our Country, and are ready with our lives and fortunes to defend it’s Constitution and Laws against the lawless attacks of any Nation upon Earth.


G Hill Chairm.J Hunt Secty